Name: Council Regulation (EC) No 2236/2002 of 10 December 2002 concerning Community financial contributions to the International Fund for Ireland (2003-2004)
 Type: Regulation
 Subject Matter: international security;  Europe;  cooperation policy;  EU finance;  international affairs
 Date Published: nan

 Avis juridique important|32002R2236Council Regulation (EC) No 2236/2002 of 10 December 2002 concerning Community financial contributions to the International Fund for Ireland (2003-2004) Official Journal L 341 , 17/12/2002 P. 0006 - 0008Council Regulation (EC) No 2236/2002of 10 December 2002concerning Community financial contributions to the International Fund for Ireland (2003-2004)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 308 thereof,Having regard to the proposal from the Commission,Having regard to the opinion of the European Parliament(1),Whereas:(1) The International Fund for Ireland (hereinafter "the Fund") was established in 1986 by the Agreement of 18 September 1986 between the Government of Ireland and the Government of the United Kingdom of Great Britain and Northern Ireland concerning the International Fund for Ireland (hereinafter "the Agreement") in order to promote economic and social advance, and to encourage contact, dialogue and reconciliation between nationalists and unionists throughout Ireland, in implementation of one of the objectives specified by the Anglo-Irish Agreement of 15 November 1985.(2) The sum of ECU 15 million a year has been provided from the Community budget from 1989 until 1995 to support projects of the Fund which have a genuine additional impact in the areas concerned.(3) Pursuant to Council Regulation (EC) No 2687/94 of 31 October 1994 on Community financial contributions to the International Fund for Ireland(2), the sum of ECU 20 million was committed from the Community budget for each of the years 1995, 1996 and 1997.(4) Pursuant to Council Regulation (EC) No 2614/97 of 15 December 1997 on Community financial contributions to the International Fund for Ireland(3), the sum of ECU 17 million was committed from the Community budget for each of the years 1998 and 1999.(5) Pursuant to Council Regulation (EC) No 214/2000 of 24 January 2000 on Community financial contributions to the International Fund for Ireland(4), the sum of EUR 15 million was committed from the Community budget for each of the years 2000, 2001 and 2002.(6) The assessments carried out in accordance with Article 5 of Regulation (EC) No 214/2000 have confirmed the need for further support for Fund activities, while reinforcing synergy of objectives and coordination with Community Structural Funds interventions, in particular with the Special Programme for Peace and Reconciliation in Northern Ireland and the Border Counties of Ireland (hereinafter "the PEACE Programme").(7) Regulation (EC) No 214/2000 expires on 31 December 2002.(8) The peace process in Northern Ireland requires a continuation of Community support to the Fund beyond that date.(9) At its meeting in Berlin on 24 and 25 March 1999, the European Council decided that the PEACE Programme should be continued for five years, that is to say, from 2000 until 2004, with a total Community contribution of EUR 500 million.(10) The Community contribution to the Fund should take the form of financial contributions for the years 2003 and 2004, thus terminating at the same time as the PEACE programme.(11) In allocating the Community contribution, the Fund should give priority to projects of a cross-border or cross-community nature, in such a way as to complement the activities funded by the PEACE programme for the period 2000 to 2004.(12) In accordance with the Agreement, all financial contributors to the Fund participate as observers at the meetings of the Fund's Board (hereinafter "the Board").(13) It is vital to ensure proper coordination between the activities of the Fund and those financed under the Community Structural Funds provided for by Article 159 of the Treaty, in particular the PEACE programme.(14) Assistance from the Fund will be regarded as effective only in so far as it brings about sustainable economic and social improvement and is not used as a substitute for other public or private expenditure.(15) An assessment reviewing the performance of the Fund and the need for further Community support should be carried out before 1 April 2004.(16) A financial reference amount, within the meaning of point 34 of the Interinstitutional Agreement of 6 May 1999 between the European Parliament, the Council and the Commission on budgetary discipline and improvement of the budgetary procedure(5) is included in this Regulation for the entire duration of the programme, without thereby affecting the powers of the budgetary authority as they are defined by the Treaty. The amount of the Community contribution to the Fund should be EUR 15 million for each of the years 2003 and 2004, expressed in current values.(17) That support will contribute to reinforcing solidarity between the Member States and between their peoples.(18) The Treaty provides for no powers other than those in Article 308 thereof for the adoption of this Regulation,HAS ADOPTED THIS REGULATION:Article 1Subject to the annual budget procedure and in accordance with the second paragraph of point 34 of the Interinstitutional Agreement of 6 May 1999 between the European Parliament, the Council and the Commission on budgetary discipline and improvement of the budgetary procedure, an annual contribution of EUR 15 million shall be made to the Fund for each of the years 2003 and 2004, amounting to a total contribution of EUR 30 million.Article 2The contribution shall be used by the Fund in accordance with the Agreement under which it was established, priority being given to projects of a cross-border or cross-Community nature, in such a way as to complement the activities financed by the Community Structural Funds, and especially the activities of the PEACE Programme.It shall be used in such a way as to bring about sustainable economic and social improvement in the areas concerned. It shall not be used as a substitute for other public and private expenditure.Article 3The Commission shall represent the Community as an observer at the meetings of the Board.The Fund shall be represented as an observer at the Monitoring Committee meetings of the PEACE programme, and of other Community Structural Funds interventions, as appropriate.Article 4The Commission shall foster coordination at all levels between the Fund's Board and agents, and the managing bodies set up under the Community Structural Funds interventions concerned, in particular under the PEACE programme.Article 5The Commission shall, in cooperation with the Board, determine appropriate publicity and information procedures in order to publicise the Community's contribution to the projects financed by the Fund.Article 6By 31 March 2004 at the latest, the Commission shall submit a report to the budgetary authority, assessing the results of the activities of the Fund and the need for continuing contributions beyond 2004, taking into account developments in the peace process in Northern Ireland. That report shall incorporate, inter alia, the following:(a) a survey of the Fund's activities;(b) a list of projects which have received aid;(c) an assessment of the nature and impact of the Fund's activities, notably in relation to its objectives and the criteria laid down in Articles 2 and 8;(d) an assessment of action taken by the Fund as regards cooperation and coordination with Community Structural Funds interventions, taking account, in particular, of obligations under Articles 3, 4 and 5;(e) an annex setting out the results of the verifications and controls carried out by the Commission pursuant to the undertaking referred to in Article 7.Article 7The Commission shall administer the contributions.Subject to an assessment of the Fund's financial needs, the annual contribution shall normally be paid in instalments as follows:(a) a first advance payment of 40 % shall be made after the Commission has received an undertaking, signed by the Chairman of the Board, to the effect that the Fund will comply with the conditions attaching, in accordance with this Regulation, to the grant of the contribution;(b) a second advance payment of 40 % shall be made six months later;(c) a final payment of 20 % shall be made after the Commission has received and accepted the Fund's annual activity report and audited accounts for the year in question.If the assessment referred to in the second subparagraph leads to the conclusion that, at the material date, the Fund's financial needs do not justify payment of one of those instalments, the payment concerned shall be suspended until such time as the Commission concludes, on the basis of new information provided by the Fund, that it is justified.Article 8The contribution referred to in Article 1 shall be subject to the condition that, in the case of an operation which receives or is due to receive financial assistance under a Community Structural Funds intervention, a contribution from the Fund may be allocated to that operation only if the sum arrived at when the figure representing 40 % of the amount of the Fund's contribution is added to the figure representing the amount of assistance from the Community Structural Funds does not exceed 75 % of the operation's total eligible costs.Article 9This Regulation shall enter into force on 1 January 2003.It shall expire on 31 December 2004.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 10 December 2002.For the CouncilThe PresidentP. S. MÃ ¸ller(1) Opinion delivered on 20 November 2002 (not yet published in the Official Journal).(2) OJ L 286, 5.11.1994, p. 5.(3) OJ L 353, 24.12.1997, p. 5.(4) OJ L 24, 29.1.2000, p. 7.(5) OJ C 172, 18.6.1999, p. 1.